SHAW, Judge,
concurring in part and dissenting in part.
I concur to affirm Holloway’s conviction for trafficking in cocaine; however, I disagree that the plain language of § 13A-*18312-281(a), Ala.Code 1975, indicates that the $2,000 fine set out therein applies only if the previous conviction or convictions were for violations of the sections specifically enumerated in that statute. At best, the statute is ambiguous as to the scope of the penalty. In the absence of statutory language signaling clear legislative intent, I would not reach this issue ex mero motu without at least having the benefit of a brief from the State. Therefore, I respectfully dissent from the majority’s order remanding this case for the trial court to set aside the $2,000 fine required by § 13A-12-281(a).
WISE, J., concurs.